[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The present action has been brought against Charles B. Griffis and Morris Sandler ("co-makers") seeking recovery on a note and against Mrs. Griffis as the grantee of a claimed fraudulent conveyance. CT Page 8794
The plaintiff has moved to strike the Jury Trial List claim filed by the defendant, Mrs. Griffis, on April 4, 1991 on the grounds that Mrs. Griffis answered the complaint on September 17, 1990 and therefore, the Jury Trial List claim was not filed within 10 days after an issue of fact has been joined as required by General Statutes Section 52-215.
A review of the file establishes that the attorney for the co-makers filed a claim for the Jury docket on October 25, 1990 on the same day that the co-makers filed their answer and special defenses.
The claim for the jury docket, filed on October 25, 1990, was filed within ten days after an issue of fact was joined and therefore, the case was required to be entered on the jury docket. Home Oil Co. v. Todd, 195 Conn. 333, 343-344 (1985). however, the placing of the case on the jury trial list could not be accomplished "until the pleadings have been closed as to all parties." Practice Book Section 258.
The filing of a claim for the jury docket by the co-defendants requires that "the case" be placed on the jury docket, General Statutes Section 52-215. "The `case' is the lawsuit, the cause of action, or the matter as a whole," Wetmore v. Wrynn, 32 Conn. Super. Ct. 249,254 (1974) (Hull, J.).
Accordingly, the motion to strike is denied.
RUSH, J.